Citation Nr: 0019847	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991.  

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which confirmed and continued a 10 percent rating for 
service-connected recurrent hematuria, and denied the claim 
of entitlement to service connection for a herniated disc at 
L4-L5.  A notice of disagreement with respect to both issues 
was submitted in December 1998.  A statement of the case was 
issued in February 1999.  The veteran filed his substantive 
appeal, including a request for a personal hearing, in March 
1999.  In May 1999, the veteran appeared and testified before 
a hearing officer at the RO.  

As noted, the veteran's notice of disagreement included the 
issue of an increased rating for his service-connected 
recurrent hematuria.  The matter was also the subject of his 
substantive appeal.  However, the February 1999 statement of 
the case did not address the issue.  Therefore, the matter is 
pending since 38 C.F.R. § 19.26 requires the issuance of a 
statement of the case, and this case will be remanded to the 
RO, rather than referred.  Manlincon v. West, 12 Vet. App. 
238 (1999).


FINDING OF FACT

There is no competent (medical) evidence of record which 
establishes a nexus between an injury sustained during 
service and a current diagnosis of herniated disc at L4-5.  





CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a lumbar spine disability.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a lumbar spine disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  

In this case, the first requirement for a well-grounded claim 
has been met since VA treatment records show that in the 
1990s, the veteran has been treated on a regular basis for 
his lumbar spine disorder.  A May 1998 MRI report of record 
indicates that the veteran is suffering from a small L4-5 
disc herniation.  Also, there is evidence which indicates 
that the second requirement for a well-grounded claim has 
been met.  

Here, the veteran contends that his current low back disorder 
is due to the same injury which caused his service-connected 
recurrent hematuria.  The enlistment examination and medical 
history report of September 1989 are negative for reports of 
injuries to the low back or disorders involving the lumbar 
spine.  Later during service, in 1991, the veteran suffered 
trauma which led to a finding of a renal contusion.  The 
veteran had been suffering from episodes of right flank pain 
and hematuria following the injury.  During his hearing in 
May 1999, the veteran recounted the events surrounding his 
injury, and his subsequent complaints related to his 
hematuria and low back pain.  Based on the veteran's 
testimony and the service medical records, there is not a 
question that he sustained an injury to the low back during 
service.  However, the evidence is lacking in the instant 
case with regard to the nexus requirement for a well-grounded 
claim.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this case, there is medical evidence regarding the 
veteran's complaints of hematuria and low back pain, which 
the veteran argues supports his claim.  

VA records show that when he was seen in October 1997, the 
examiner expressed doubt that the veteran's low back pain was 
related to hematuria.  Also, at the time of a VA 
nephrological examination in March 1994, the examiner 
commented that the history was consistent with renal trauma, 
renal contusion.  The examiner also pointed out that the 
relationship of the pain to physical activity sounded unusual 
for renal pain, and suspected that the cause of the pain was 
orthopedic rather than urological.   

Although the comments from these examiners offer insight 
regarding the cause of the veteran's complaints of low back 
pain, they do not offer the requisite nexus to make this 
claim well grounded.  Based on these comments, it would be 
reasonable to conclude that the examiners made determinations 
regarding the cause of the low back pain.  However, they do 
not address the cause of the low back disorder that the pain 
is being related to.  Here, the medical opinion that would 
support the claim, is lacking in the instant case and the 
only opinions in support of this claim is in the form of the 
veteran's assertions.  In this regard, the Board points out 
that the assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the veteran's assertions, standing alone, 
do not constitute competent medical evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

To obtain further consideration of the matters on appeal 
before the Board, the veteran may file a claim supported by 
medical evidence connecting his herniated disc at L4-5 to an 
injury sustained during service.  


ORDER

The claim of entitlement to service connection for a lumbar 
spine disability is not well grounded, and the appeal is 
denied.  


REMAND

As noted in the Introduction, the claim of an increased 
rating for recurrent hematuria has been technically pending 
since the veteran's notice of disagreement in December 1998.  
He is entitled to a statement of the case on this issue.  

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case addressing the claim of entitlement 
to an increased rating for service-
connected recurrent hematuria.  The 
veteran should be informed that a timely 
substantive appeal will be necessary if 
he desires to complete an appeal on this 
issue.

Thereafter, subject to current appellate procedures, 
including receipt of a timely substantive appeal, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals




 

